320 F.2d 914
J. F. MALONE et al.v.FIREMAN'S FUND INSURANCE COMPANY.
No. 7241.
United States Court of Appeals Tenth Circuit.
March 25, 1963.

Appeal from the United States District Court for the District of Colorado.
Duane L. Barnard, Granby, Colo., and John B. Barnard, Jr., Denver, Colo., for appellants.
H. Gayle Weller and John R. Hickisch, Denver, Colo., for appellee.
Before MURRAH, Chief Judge, and SETH, Circuit Judge.
PER CURIAM.


1
Appeal dismissed March 25, 1963, on joint motion of the parties.